DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Information Disclosure Statement
As required by M.P.E.P. 609, the applicant’s submissions of the Information Disclosure Statement dated May 26th, 2021 is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1, 2, 9, 10, 13, 14, 17, 19, 21-25, and 27-30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leiner (US 5,684,629).
Regarding claim 1, Leiner teaches a relay system for an endoscope comprising: 
	an opposing pair of rod lens assemblies positioned symmetrically with respect to a central airspace (See, e.g., opposing assemblies 44 in Fig. 2 having an airspace between them), wherein each rod lens assembly includes optical elements consisting essentially of: 
	a meniscus lens positioned immediately adjacent to a central airspace and with the convex surface facing the airspace (See, e.g., the two doublet lenses 50 in Fig. 2, specifically the two meniscus lenses with surfaces exposed to the airspace); 
	a first lens having positive power with a convex face positioned adjacent to the inner face of the meniscus lens, the first lens formed of a material having anomalous partial dispersion (See, e.g., the two doublet lenses 50 in Fig. 2, specifically the two plano/convex lenses between the cylinder and meniscus, note that there is necessarily some anomalous partial dispersion present given the materials, even if it is very small); 
	a rod lens, adjacent to the first lens having positive power, having a first face and a second face, both first and second faces being beam passing faces (See, e.g., the two cylinders 46 in Fig. 2); and 
	an outer optical manipulating structure selected from the group consisting of: 
	(i) the second face of the rod lens, being concave, positioned adjacent to a second lens having positive power and having a convex face facing the second concave face of the rod lens; 
	(ii) the second convex face of the rod lens, being convex, positioned adjacent to an outer meniscus lens; 
	(iii) the second face of the rod lens, being plano, positioned adjacent to a plano-convex aspherical lens; 
	(iv) the second face of the rod lens, being plano, positioned adjacent to a positive powered lens having a convex face facing the second plano face of the rod lens with a separation gap; 
	(v) the second face of the rod lens, being plano, positioned adjacent to a second plano convex lens; and 
	(vi) the second face of the rod lens, being convex (See, e.g., Fig. 2 which shows the second face of the cylinder 46 being plano and positioned adjacent to a plano-convex aspherical lens 48 which corresponds to (iii) in the above list); 
	wherein the meniscus lens, the first lens having positive power, the rod lens, and the outer optical manipulating structure together provide chromatic aberration correction by manipulating light from the blue region of the spectrum through the near IR region of the spectrum to follow the same sequence of optical surfaces and come to a common focus in a common image plane (See, e.g., column 3 lines 50-65 which explain the chromatic aberration correction, and note that as this device operates in the visible spectrum that part of the claim is met as well).
Regarding claim 2, Leiner teaches the device set forth above and further teaches wherein the first lens having positive power is plano-convex (See, e.g., Fig. 2 which shows this).
Regarding claim 9, Leiner teaches the device set forth above and further teaches wherein the outer optical manipulating structure is the second plano face of the rod lens positioned adjacent to a plano-convex aspherical lens (See, e.g., Fig. 2 which shows this).
Regarding claim 10, Leiner teaches the device set forth above and further teaches wherein each rod lens assembly has no additional optical manipulating elements other than the those listed (See, e.g., Fig. 2 which shows this).
Regarding claim 13, Leiner teaches the device set forth above and further teaches wherein the outer optical manipulating structure is the second plano face of the rod lens positioned adjacent to a second plano convex lens (See, e.g., Fig. 2 which shows this).
Regarding claim 14, Leiner teaches the device set forth above and further teaches wherein each rod lens assembly has no additional optical manipulating elements other than the those listed (See, e.g., Fig. 2 which shows this).
Regarding claim 17, Leiner teaches the device set forth above and further teaches wherein the relay system is also corrected for astigmatism (Note given the optical elements provided there is necessarily some degree of correction for astigmatism even if very minor).
Regarding claim 19, Leiner teaches the device set forth above and further teaches wherein the chromatic aberration correction is provided from approximately 400nm to 900nm (Note that as this device operates in the visible spectrum and provides aberration correction, this limitation is necessarily met).
Regarding claim 21, Leiner teaches the device set forth above and further teaches an endoscope containing the relay system (See, e.g., endoscope system 20 in Fig. 1).
Regarding claim 22, Leiner teaches the device set forth above and further teaches wherein the first and second faces of the rod lens are plano (See, e.g., Fig. 2 which shows this).
Regarding claim 23, Leiner teaches a relay system for an endoscope comprising: 
	an opposing pair of rod lens assemblies positioned symmetrically with respect a central air space (See, e.g., the two assemblies 44 in Fig. 2 with an airspace between them), wherein each rod lens assembly comprises: 
	a meniscus lens positioned adjacent to the opposing rod lens assembly (See, e.g., doublet lens 50 in Fig. 2, specifically the two meniscus lenses with surfaces exposed to the airspace); 
	a first lens having positive optical power with a convex face positioned adjacent to an inner face of the meniscus lens (See, e.g., doublet lens 50 in Fig. 2, specifically the positive lenses sandwiched between the cylinder and meniscus lenses); 
	a rod lens positioned adjacent to the first plano-convex lens (See, e.g., cylinders 46 in Fig. 2); and 
	a single outer lens (See, e.g., lenses 48 in Fig. 2); 
	wherein the meniscus lens, the first lens having positive optical power, the rod lens, and the single outer lens together are sufficient to manipulate light to provide chromatic aberration correction by manipulating light from the blue region of the spectrum through the near IR region of the spectrum to follow the same sequence of optical surfaces through the relay system and come to a common focus in a common image plane (See, e.g., column 3 lines 50-65 which explain the chromatic aberration correction, and note that as this device operates in the visible spectrum that part of the claim is met as well). 
Regarding claim 24, Leiner teaches the device set forth above and further teaches wherein each rod lens assembly has no additional optical manipulating elements other than the those listed (See, e.g., Fig. 2 which shows this).
Regarding claim 25, Leiner teaches the device set forth above and further teaches wherein the first lens having positive optical power is manufactured from a material having anomalous partial dispersion (Note that given the materials involved there is necessarily a degree of anomalous partial dispersion present, even if very minor).
Regarding claim 27, Leiner teaches the device set forth above and further teaches wherein the chromatic aberration correction is provided from approximately 400nm to 900nm (Note as this device operates in the visible spectrum and specifies aberration correction, this limitation is necessarily met).
Regarding claim 28, Leiner teaches the device set forth above and further teaches wherein the relay system is also corrected for astigmatism (Note given the elements in the system there is necessarily a degree of correction for astigmatism even if very minor).
Regarding claim 29, Leiner teaches the device set forth above and further teaches an endoscope containing the relay system (See, e.g., endoscope system 20 in Fig. 1).
Regarding claim 30, Leiner teaches the device set forth above and further teaches wherein first and second faces of the rod lens are plano (See, e.g., Fig. 2 which shows this).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 3, 18, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiner (US 5,684,629).
Regarding claim 3, Leiner teaches the device set forth above but lacks an explicit disclosure wherein the first lens having positive optical power is manufactured from a material having an Abbe number equal to or greater than 80.
	However, the abbe number of a lens corresponds to a result-effective variable, i.e., a variable which achieves a recognized result, in the instant case the abbe number of a lens in a system like this directly impacts an optical quality of the light passing through. Further, as a result-effective variable, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges of such things involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). In the instant case, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the abbe number of the first lens having positive optical power to be within the claimed range for the purpose of optically optimizing the device.
Regarding claims 18 and 26, Leiner teaches the device set forth above and further teaches wherein the meniscus lens has a refractive index less than 1.65 and an Abbe number between 55 and 75 (See, e.g., TABLE 1 which gives this information), but lacks an explicit disclosure wherein the lens is made of crown glass. 
	However, the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination, see Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). In the instant case, crown glass is one of the most commonly used materials for lenses and has known qualities/benefits such as ease of production and cost efficiency. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the meniscus lenses of Leiner to be crown glass, for the purpose of increasing cost effectiveness of the device. 

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leiner (US 5,684,629) in view of Takahashi (US 4,735,491).
Regarding claim 20, Leiner teaches the device set forth above and further teaches wherein the pair of rod assemblies is arranged around an air space (See, e.g., Fig. 2) but lacks an explicit disclosure of an aperture stop in the air space. 
	However, in an analogous endoscope field of endeavor Takahashi teaches the use of an aperture stop between two lens elements (See, e.g., aperture stop 24 in Fig. 5). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leiner to include an aperture stop between the lens assemblies, as taught by Takahashi, for the purpose of reducing unwanted light in the system (See, e.g., column 2 lines 24-30 which explain this). 

Allowable Subject Matter
Claims 4-8, 11, 12, 15, and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 4, the prior art, alone or in combination, fails to teach wherein the outer optical manipulating structure is the second, concave face of the rod lens positioned adjacent to a second lens having positive power and having a convex face facing the second concave face of the rod lens.
Regarding claim 7, the prior art, alone or in combination, fails to teach wherein the outer optical manipulating structure is the second convex face of the rod lens positioned adjacent to an outer meniscus lens.
Regarding claim 11, the prior art, alone or in combination, fails to teach wherein the outer optical manipulating structure is the second plano face of the rod lens positioned adjacent to a plano-convex lens having a convex face facing the second plano face of the rod lens with a separation gap.
Regarding claim 15, the prior art, alone or in combination, fails to teach wherein the outer optical manipulating structure is the second convex face of the rod lens.

Regarding claims 5, 6, 8, 12, and 16, these claims depend on an allowable base claim and are therefore allowable for at least the reasons stated supra. 

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL OESTREICH whose telephone number is (571)270-7559. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MITCHELL T OESTREICH/Examiner, Art Unit 2872                                                                                                                                                                                                        
/MARIN PICHLER/Primary Examiner, Art Unit 2872